Citation Nr: 1644039	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  13-11 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date earlier than December 15, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD) with substance abuse and dysthymic disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 



INTRODUCTION

The Veteran had active service from January 1966 to January 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction of the claim rests with the RO in Seattle, Washington, as the Veteran resides within the jurisdiction of such.  

The December 2011 rating decision granted service connection for PTSD with substance abuse and dysthymic disorder and assigned a 30 percent evaluation effective December 15, 2010.

Additional evidence was received by VA, in August 2014, subsequent to the most recent, February 2013 statement of the case issued for this appeal.  However, if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests consideration by the Agency of Original Jurisdiction (AOJ).  See VBA Fast Letter 14-02.  Here, the Veteran's substantive appeal was received after February 2, 2013.  Nevertheless, this additional evidence consists of education related documents issued by VA in the 1970s.  As such, this new evidence is not relevant to the appeal herein.  Thus, the Board will proceed with appellate review.


FINDINGS OF FACT

1.  The Veteran originally filed a claim for service connection for PTSD in July 2006. 

2.  Entitlement to service connection for PTSD was denied in a January 2007 rating decision, notice of the denial was sent to the Veteran's correct address of record, along with a notice of his appellate rights, the Veteran did not initiate an appeal within the appeal period, and no new evidence, pertinent to the claim or otherwise, was received by VA within the appeal period.

3.  Following the issuance of the January 2007 rating decision, the Veteran first submitted an application to reopen a claim for service connection for PTSD on December 15, 2010.


CONCLUSIONS OF LAW

1.  The January 2007 rating decision, which in pertinent part, denied service connection for PTSD, is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  The criteria for an effective date, prior to December 15, 2010 for the grant of entitlement to service connection for PTSD with substance abuse and dysthymic disorder, have not been met.  38 U.S.C.A. §§ 5107 (b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VA must inform the Veteran about the information and evidence that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the Veteran is expected to provide.  38 U.S.C.A. § 5103 (a)(1); 38 C.F.R. § 3.159 (b)(1).  The appeal for an earlier effective date for the award of service connection for PTSD with substance abuse and dysthymic disorder arose from a disagreement with the effective date assigned following the grant of service connection for the psychiatric disability.  In this regard, the courts have held, and VA's General Counsel has agreed, that in cases where service connection has been granted and an effective date has been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103 (a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also 38 C.F.R. § 3.159(b)(3) (2015).  Indeed, to hold that section 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render sections 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess v. Nicholson, 19 Vet. App. 473, 491, 493, 500-01 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  See also VAOPGCPREC 8-2003 (Dec. 22, 2003).  Additionally, in June 2011 VA correspondence, the Veteran was informed of how VA determines effective dates. 

With respect to the duty to assist, Veteran's service treatment records have been obtained and associated with the claims file, as have post-service VA treatment record and private medical records.  The Veteran has not identified any other outstanding, available evidence that is relevant to the issue being decided herein.

Moreover, as discussed below, the resolution of the earlier effective date issue turns primarily on when the Veteran first filed his claim to reopen a claim for service connection for PTSD and whether a prior adverse RO rating decision became final.  Thus, a VA examination and opinion are not needed to fairly decide this claim for an earlier effective date.  See 38 U.S.C.A. § 5103A (d)(2)(A)-(C); 38 C.F.R. § 3.159 (c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008) (discussing situations when it may be necessary to obtain a retrospective medical opinion to determine the date of onset or severity of a condition in years past).

The Board is therefore satisfied that VA has provided all assistance required by the VCAA to notify and assist the Veteran with this claim.  38 U.S.C.A. § 5103A (West 2014).  As such, appellate review may proceed without prejudice to the Veteran.

II.  Merits of the Claim

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2015).  The effective date of an evaluation and an award of compensation based on a reopened claim is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (q)(2).

Thus, once a previous rating decision has become final, the earliest effective date of service connection generally is the date of the petition to reopen rather than the date of the initial claim.  See id.  Exceptions to this rule include a later grant of service connection based in whole or in part on newly obtained service department records under certain circumstances, as provided in 38 C.F.R. § 3.156 (c) (2015), and when the decision is revised or reversed on the basis of clear and unmistakable error (CUE), as provided in 38 U.S.C.A. § 5109A (a) (West 2014) and 38 C.F.R. § 3.105 (a) (2015). 

The grant of service connection for PTSD with substance abuse and dysthymic disorder in the December 2011 rating decision was not based on newly obtained service department records nor does the record reflect such records were obtained.  The Veteran has not moved to revise or reverse the January 2007 rating decision on the basis of CUE.  Rather, the Veteran argues that he did not receive notice of the January 2007 rating decision that denied service connection for PTSD.  He reports that the notice may have been stolen.  He argues, in essence, that the January 2007 RO rating decision never became final (because he did not receive notice of it), and that the underlying claim for service connection therefore remained open and pending at the time of the subsequent award.  

A claimant must be notified of any decision by VA affecting the payment of benefits or the granting of relief.  38 C.F.R. § 3.103 (2015).  The notice must include, among other things, the decision made, the reason(s) for the decision, and the right, as well as the necessary procedures and time limits, to initiate an appeal.  Id.; see 38 C.F.R. § 19.25 (2015) (providing that claimant must be informed of appellate rights in each notification of a determination of entitlement or non-entitlement to VA benefits). 

A notice of disagreement with respect to a determination by the AOJ must be filed within one year of the date that the AOJ mails notice of that determination to the claimant.  38 U.S.C. § 7105 (b)(1) (West 2014); 38 C.F.R. § 20.302 (a) (2015).  Otherwise, the determination becomes final.  Id.  The one-year time period to submit a notice of disagreement begins running on the date that notice of the decision is mailed.  Id.  If a claimant is not properly notified of the decision and his or her appellate rights, then the time to appeal that decision is tolled.  Lamb v. Peake, 22 Vet. App. 227, 230 (2008) (citing Ingram v. Nicholson, 21 Vet.App. 232, 241 (2007); Hauck v. Brown, 6 Vet.App. 518, 519 (1994)).  In that case, during the tolling period, the next time the AOJ adjudicates entitlement to the same benefit, it is merely continuing the still-pending claim.  Lamb, 22 Vet. App. at 230 (citing Myers v. Principi, 16 Vet.App. 228, 236 (2002)).  In other words, until the claimant receives proper notice of the decision and his or her appellate rights, the decision is not final, and the original claim remains pending.

Under the presumption of regularity in the administrative process, it is presumed that a claimant received proper notice by VA.  Boyd v. McDonald, 27 Vet. App. 63 (2014) (holding that under the presumption of regularity, if notice is sent to the claimant's last known address of record, it will be presumed that VA properly discharged its official duties).  This presumption may only be rebutted with clear evidence to the contrary.  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  Such evidence includes clear evidence that VA did not follow its regular mailing practices or that its practices were not regular.  Boyd, 27 Vet. App. at 72.  The mere assertion that the notice was not received does not by itself constitute clear evidence rebutting the presumption.  Id.  However, the presumption of regularity may be rebutted where there is evidence that (1) VA used an incorrect address on the mailing in question or (2) the mailing was returned as undeliverable and there were other possible and plausible addresses available to VA at the time.  Id.  

Applying the foregoing principles to the facts of the present case, the Board finds that the preponderance of the evidence is against the assignment of an effective date prior to December 15, 2010 for the award of service connection for PTSD with substance abuse and dysthymic disorder.  The record shows that the Veteran's original claim for service connection for PTSD was denied in a January 2007 rating decision.  Notice of the January rating decision was mailed to the Veteran in January 2007, along with a notice of his appellate rights.  He did not initiate an appeal within the appeal period.  Additionally, no evidence, pertinent to the claim or otherwise, was received by VA within the appeal period.  Thus, as a result the January 2007 decision became final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.   No further communication from the Veteran, to include a claim for service connection for PTSD, whether formal or informal, was thereafter received until December 15, 2010.  Consequently, under applicable law, outlined above, the effective date of the subsequent award can be no earlier than December 15, 2010. 

The Board acknowledges the Veteran's assertion that he did not receive notice of the January 2007 rating decision which, in relevant part, denied service connection for PTSD.  However, the mailing address the AOJ applied to the January 2007 notice letter was correct.  In this regard, as noted above, a presumption of regularity attaches to the official acts of public officers.  That is to say, there is a presumption, rebuttable only by clear evidence to the contrary, that public officers have properly discharged their official duties.  This necessarily includes the AOJ's mailing of its decisions.  However, what the Veteran maintains, in essence, is not that the letter was improperly addressed, but rather that that his mail, including the notice of the January 2007 rating decision, was stolen.  

Specifically, in his December 2011 notice of disagreement, the Veteran stated he was providing evidence of 6 times that he was aware that he had experienced mail theft, and fraudulent activity on his banking and credit cards based on mail theft.  He further stated that he may have been a victim of such many more times than he was aware of.  In support of such, the Veteran submitted a December 2006 letter from the local county sheriff addressed to homeowners in the area that reported deputies had caught five young men in the area who were damaging a mailbox, had likely damaged other mailboxes and had stolen some mail.  The letter also contained a response section to be filled out from the homeowner, in this section the Veteran's spouse responded that they had sustained some monetary damage and had mail stolen.  The Veteran also submitted a March 2006 fraudulent check from his spouse's checking account and documents related to such.  The Veteran also submitted March 2006 and February 2007 letters from Transunion.  The March 2006 letter reported that an initial fraud alert was added to the Veteran's spouse's credit report.  The February 2007 letter stated they were unable to locate a credit report for the Veteran.  A March 2008 bank letter indicated they were alerted to the possibility of fraudulent usage on the Veteran's spouse's account, and that a new account was established.  An April 2008 affidavit of fraud of claimant signed by the Veteran's spouse is also of record.  Finally, October 2011 documents indicated the Veteran's spouse reported a fraudulent check was written from their business account; however, the Veteran's spouse also reported they had recently bought a foreclosed house and noted perhaps an unscrupulous employee took their available information.  

The Board finds the December 2006 sheriff's letter is evidence the Veteran's mail was stolen; however, such is dated prior to the January 2007 rating decision and notice of such.  Additionally, the evidence of fraudulent checks and fraudulent activity is not demonstrative of any particular cause, such as stolen mail.  For example, as noted above, the Veteran's spouse speculated in an October 2011 Letter of Circumstance to their bank, that the fraudulent check could be related to a foreclosed home purchase as an unscrupulous employee related to that transaction may have taken their information.  

Moreover, in December 2010, the Veteran filed a new application for benefits rather than inquiring as to the status of his prior claim.  Additionally, the Veteran was notified in a June 2011 VCAA letter that he was previously denied service connection for PTSD, that he was notified of the decision on January 22, 2007, that the appeal period for that decision had expired, that the decision was final, and in order to reopen his claim, new and material evidence was necessary.  He was further notified that his claim was previously denied because this condition neither occurred in nor was caused by his military service.  Neither the Veteran nor his representative responded to this letter disputing that the PTSD claim was characterized as a claim to reopen.  Under the circumstances, the Board cannot conclude that clear evidence of the AOJ's mishandling of notice of the January 2007 rating decision has been presented and the presumption of regularity is not rebutted.

There is no statutory or regulatory authority for tolling the filing of a notice of disagreement for equitable reasons.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201 (2015); see also Percy v. Shinseki, 23 Vet.App. 37, 44 (2009) (noting that the statutory language for the notice of disagreement filing time limit is mandatory and jurisdictional in nature).  Thus, while the Board is sympathetic to the Veteran's credible argument that his PTSD and related manifestations have not abated since his original July 2006 claim, but in fact have worsened, there is no basis for the Board to grant an earlier effective date on the basis of such.   

Because the January 2007 rating decision is final, the earliest possible effective date for the grant of service connection for PTSD with substance abuse and dysthymic disorder was the Veteran's December 2010 application to reopen service connection for PTSD.  See 38 C.F.R. § 3.400 (q)(2).  Thus, that effective date is proper.

In sum, as the January 2007 rating decision is final, and the date that the claim to reopen entitlement to service connection for PTSD was received was December 15, 2010, an effective date earlier than December 15, 2010 for the grant of service connection for PTSD with substance abuse and dysthymic disorder is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an effective date earlier than December 15, 2010, for the grant of service connection for PTSD with substance abuse and dysthymic disorder, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


